DETAILED ACTION
This is in response to amendment file on April 13, 2021. Independent claims 1, 11 and 21 have been amended. Claims 31-36 are newly added. Claims 1-8, 11-18, 21-28 and 31-36 are pending. 
Response to Arguments
Applicant’s arguments regarding the amended limitations “separating the equality join operation into a build operation and a probe operation, generating, by the build operation, a hash table of the second relation and the actual size of the second relation based on an amount of data consumed by the build operation to generate the hash table of the second relation” (response 4/13/2021, page 10-11) have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-8, 11-18, 21-28 and 31-36 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
This case is allowed in light of the Terminal Disclaimer filed on April 13, 2021.
Regarding independent claims 1, 11 and 21, the closest art, Lohman et al. (US 6,112,198) disclose receiving a join query comprising a join condition (join query of Fig.4 and col. 3, lines 1-57 and col.5, line 61 to col.6, line 61, Lohman, i.e., join query execution plan having joined tables with parallel condition requires two phases) and an indication of a first relation and a second relation to be joined (col.5, line 61 to col.6, line 61 and col.7, lines 1-55, and col.11, lines 58-67, Lohman, i.e., indicating joining set of inner and outer relations); partitioning the second relation to at least one build operator of a build operation (col.3, line 57 to col.4, line 17 and col.7, lines 15-55, Lohman); determining the second relation based on the build operation (col.3, line 57 to col.4, line 17 and col.7, lines 15-55, Lohman). 
Japtap et al. (US 20140280023 A1) discloses determining an actual size of the second relation (¶[0005] and [0050] Jagtap, i.e., distribution’s performance of the parallelized join using the estimates of considering tables size) based on the build operation  and determining whether to distribute the first and second relation using a repartition join based at least in part on the actual size of the relation (¶[0050], [0053] and [0057], Jagtap); a communication link (¶[0053] and [0050] Jagtap , i.e., communication path between operations) between the first relation and at least one probe operator of the join query (¶[0050], [0053] and [0057], Jagtap), a cost metric (¶[0038], [0047], [0053]-[0054] and [0057] Jagtap, i.e., cost of the performing join, in light of the specification paragraph [0071]: network cost is just one of metric to user for performing join, read on the claimed “cost metric). However, the prior art fails to disclose or suggest the claimed provision “separating the equality join operation into a build operation and a probe operation, generating, by the build operation, a hash table of the second relation, partitioning the second relation to a plurality of build operators of the build operation based on the hash table of the second relation, determining an actual size of the second relation based on an amount of data consumed by the build operation to generate the hash table of the second relation wherein the actual size of the second relation corresponds to an amount of data included in the second relation” as claimed in conjunction with remaining claims provisions.
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
Comments

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Point of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029.  The examiner can normally be reached on Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        

April 24, 2021